 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorneys for Nicholas Jackson Nash
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case Nos. 2:18-cr-00248-APG-PAL
11                                                                    2:17-cr-00043-APG-PAL
                    Plaintiff,
12                                                          STIPULATION TO CONTINUE
            v.                                            SENTENCING AND REVOCATION
13                                                                  HEARINGS
     NICHOLAS JACKSON NASH,
14                                                                (Eighth Request)
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Richard Anthony Lopez, Assistant United States
18
     Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
19
     Defender, and Brian Pugh, Assistant Federal Public Defender, counsel for Nicholas Jackson
20
     Nash, that the sentencing and revocation hearings currently scheduled on April 8, 2020 at 9:30
21
     a.m., be vacated and continued to a date and time convenient to the Court, but no sooner than
22
     forty (40) days.
23
            This Stipulation is entered into for the following reasons:
24
            1.      Defense counsel needs additional time. The parties are attempting to follow
25
     recommended practices such as social distancing to protect the health of our clients, ourselves,
26
     and our families. Concerns regarding the Coronavirus and changes to office practices related
 1   thereto have made it difficult for counsel to consult with client to prepare for the sentencing and
 2   revocation hearings scheduled for April 8, 2020.
 3          2.      Mr. Nash is in custody and agrees to a continuance.
 4          3.      The parties agree to the continuance.
 5          This is the eighth request for a continuance of the sentencing and revocation hearings.
 6          DATED this 30th day of March 2020.
 7
 8    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
 9
10
      By /s/ Brian Pugh                                 By /s/ Richard Anthony Lopez
11    BRIAN PUGH                                        RICHARD ANTHONY LOPEZ
      Assistant Federal Public Defender                 Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case Nos. 2:18-cr-00248-APG-PAL
 4                                                                2:17-cr-00043-APG-PAL
                   Plaintiff,
 5                                                    ORDER
            v.
 6
     NICHOLAS JACKSON NASH,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing and revocation hearings currently

11   scheduled for Wednesday, April 8, 2020 at 9:30 a.m., be vacated and continued

12   to May 19, 2020 at the hour of 1:00 p.m. in Courtroom 6C

13          DATED this 30th day of March, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
